Citation Nr: 1141184	
Decision Date: 11/04/11    Archive Date: 11/21/11

DOCKET NO.  07-15 473	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for a psychiatric disability, claimed as schizophrenia.  

2.  Whether new and material evidence has been received to reopen a claim of service connection for a skin disability, claimed as alopecia areata.  

3.  Entitlement to service connection for a psychiatric disability, claimed as schizophrenia.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

Appellant and S.B., spouse


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The Veteran served on active duty from May 1966 to April 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2006 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA).  

In May 2011, the Veteran and his spouse testified before a Veterans Law Judge, seated at the RO.  A written transcript of this hearing has been added to the record.  

The issue of whether new and material evidence has been submitted to reopen a service connection claim for a skin disability is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  


FINDINGS OF FACT

1.  An April 1993 rating decision denied service connection for a psychiatric disability, and the Veteran did not perfect an appeal of this decision.  
	
2.  Evidence received since the April 1993 rating decision is new and material regarding the issue of service connection for a psychiatric disability, as it contains credible evidence not previously considered of possible onset of schizophrenia during military service.  

3.  Competent evidence has been presented establishing onset of a current psychiatric disability, schizophrenia, during active military service.  


CONCLUSIONS OF LAW

1.  The April 1993 rating decision which denied service connection for a psychiatric disability is final.  38 U.S.C.A. § 7105 (West 2002).  

2.  New and material evidence has been received to reopen the claim of service connection for a psychiatric disability.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2011).  

3.  The award of service connection for schizophrenia is warranted.  38 U.S.C.A. §§ 1110, 1111, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and material evidence

With respect to the Veteran's claim decided herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).  To the extent there may be any deficiency of notice or assistance, there is no prejudice to the appellant in proceeding with the issue on appeal given the favorable nature of the Board's decision with regard to the pending claim.  

The Veteran seeks to reopen a service connection claim for a psychiatric disability.  In an April 1993 rating decision, service connection was denied for a psychiatric disability.  As he did not initiate an appeal of this denial, the April 1993 rating decision ultimately became final.  38 U.S.C.A. § 7105 (West 2002).  

During the course of this appeal, it appears the agency of original jurisdiction considered the Veteran's service connection claim on the merits.  Nevertheless, the Board must address the issue of receipt of new and material evidence in the first instance because it determines the Board's jurisdiction to reach the underlying claim and to adjudicate the claim de novo.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 460-61 (2007) (citing Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996), aff'g, 8 Vet. App. 1 (1995)).  

If the Board finds that no such evidence has been offered, that is where the analysis must end, and what the RO may have determined in this regard is irrelevant.  Barnett, 83 F.3d at 1383.  Further analysis, beyond the evaluation of whether the evidence submitted in the effort to reopen is new and material, is neither required nor permitted.  Id. at 1384.  

Any finding entered when new and material evidence has not been submitted "is a legal nullity."  Butler v. Brown, 9 Vet. App. 167, 171 (1996) (applying an identical analysis to claims previously and finally denied, whether by the Board or the RO); see Jackson v. Principi, 265 F.3d 1366, 1369 (2001) (the statutes make clear that the Board has a jurisdictional responsibility to consider whether it was proper for a claim to be reopened, regardless of whether the previous action denying the claim was appealed to the Board).  

Prior unappealed rating decisions may not be reopened absent the submission of new and material evidence warranting revision of the previous decision.  38 U.S.C.A § 5108; 38 C.F.R. § 3.156.  New evidence means evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, related to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  

In order to be new and material, the evidence must not be cumulative or redundant, and must raise a reasonable possibility of substantiating the claim, a requirement which has been found to be enabling, not preclusive.  See Shade v. Shinseki, 24 Vet. App. 110, 121 (2010).  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1991).

In the present case, when service connection for a psychiatric disability was denied by VA in April 1993 and on prior occasions, the RO concluded that although the Veteran had a current post-service diagnosis of paranoid schizophrenia, this disorder either did not begin during active military service, or was the result of drug abuse therein.  Pursuant to 38 U.S.C.A. § 1110, service connection could not be granted for any disability resulting from drug or alcohol abuse.  

For the reasons to be discussed below, at least some of the evidence submitted by the Veteran subsequent to the April 1993 denial is new and material, and the claim must thus be reopened.  

Since the last final denial of record, the Veteran has submitted additional private medical treatment records, including an April 2008 statement from G.M.B., a private psychologist who examined the Veteran in February 2008.  Dr. B. also wrote that certain service treatment records and post-service records were also presented by the Veteran for his review.  In his April 2008 statement, Dr. B. indicated that current diagnoses of paranoid schizophrenia and posttraumatic stress disorder (PTSD) were warranted.  Additionally, based on his review of the Veteran's medical history, it was at least as likely as not that the Veteran's psychiatric disabilities began or were aggravated by his active military service.  

As this medical expert's assertions are not inherently false, untrue, or incredible, they are presumed to be credible.  Id.  Additionally, the Board notes that because Dr. B. is a licensed psychologist, he is competent to testify on the topic of the etiology of the Veteran's claimed psychiatric disabilities.  

This medical opinion statement suggesting onset of a psychiatric disability during the Veteran's military service is new, in that it was not of record at the time of the prior final denial, and it is not cumulative and redundant of evidence already of record, as no such statements by this medical expert were of record at the time of the 1993 denial.  

For the same reason, this evidence is material, as it relates to an unestablished fact necessary to substantiate the claim.  Specifically, this evidence addresses the basis for the prior denial, suggesting possible onset of a psychiatric disability during military service.  The U.S. Court of Appeals for Veterans Claims (Court) has held that § 3.156(a) "must be read as creating a low threshold" which "suggests a standard that would require reopening if newly submitted evidence, combined with VA assistance and considering the other evidence of record, raises a reasonable possibility of substantiating the claim."  Shade, 24 Vet. App. at 117-18 (2010).  Given this standard, the Board finds that the additional evidence received is new and material within the meaning of 38 C.F.R. § 3.156, warranting reopening of the claim of service connection for a psychiatric disability.  

In conclusion, the Veteran has presented new and material evidence with which to reopen his service connection claim for a psychiatric disability, and his application to reopen must thus be granted.  His service connection claim for a psychiatric disability is thus reopened, and will be considered on the merits.  

II.  Service connection-Psychiatric disability

The Veteran's claim of service connection for a psychiatric disability having been reopened, it may be considered on the merits.  Due to the favorable outcome of this decision, no prejudice results to the Veteran as a result of the Board's adjudication on the merits of this issue at this time.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  

The Veteran seeks service connection for a psychiatric disability.  Service connection may be awarded for a current disability arising from a disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011).  Service connection may also be awarded for certain disabilities, such as arthritis, psychosis, or organic disorders of the nervous system, which manifest to a compensable degree within a year of service separation.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  Effective August 28, 2006, 38 C.F.R. § 3.384 was modified to further clarify the term "psychoses" for the purposes of 38 C.F.R. § 3.309(a).  See 71 Fed. Reg. 42, 785 (July 28, 2006).  As with any claim, when there is an approximate balance of positive and negative evidence regarding any matter material to the claim, the claimant shall be given the benefit of the doubt.  38 U.S.C.A. § 5107.  

The Veteran's service treatment records appear to be incomplete, but do indicate that at service entrance in May 1966, he reported a history of "nervous trouble."  No psychiatric disability was noted on service entrance medical examination, and he was accepted into active military service.  According to a January 1968 clinical notation, the Veteran was afforded a course of systemic steroids during service for treatment of alopecia areata, which triggered acute psychiatric symptoms of a manic nature approximately one month after beginning this medication, and the steroids were discontinued.  

After service, the Veteran experienced an extensive history of psychiatric treatment and hospitalizations, as evidenced within his voluminous claims file.  The County of Los Angeles Mental Health Service Department stated in an August 1974 letter that the Veteran first began receiving psychiatric treatment from that department in July 1971, and was considered disabled secondary to his psychiatric symptoms.  His primary diagnosis has been paranoid schizophrenia, with acute psychotic episodes.  The Veteran has also admitted extensive drug use beginning in military service.  In a May 1974 treatment summary, two of the Veteran's medical care providers from the county mental health office indicated the onset of a schizophrenic episode in July 1971, a short time after service separation, and suggested development of the Veteran's mental impairment during military service.  These care providers included a medical doctor and a certified mental health worker.  

The Veteran has also been treated at VA medical centers following service.  In a May 1990 statement, a VA physician and a VA counselor stated the Veteran had been hospitalized at the Brentwood VA Hospital at least 27 times since service for treatment of his schizophrenia.  Although the Veteran had been denied service connection in the past for schizophrenia because it was suspected his drug use in service had triggered this disorder, his VA medical care providers also stated that drug abuse would not account for such symptoms as auditory hallucinations.  In these experts' opinion, his schizophrenia first manifested during military service and has been continuous since that time.  

Finally, as noted above, the Veteran has submitted the aforementioned April 2008 statement from G.M.B., a private psychologist who examined the Veteran in February 2008.  Dr. B. also suggested that the Veteran's schizophrenia manifested during, or was otherwise related to, active military service.  Considering this evidence along with the remainder of the record, the Board finds sufficient competent medical evidence has been presented to establish onset of a chronic disability, schizophrenia, during military service.  In light of 38 U.S.C.A. § 5107, service connection for schizophrenia is warranted.  


ORDER

The Veteran having presented new and material evidence, his claim of service connection for a psychiatric disability is reopened.  

Entitlement to service connection for schizophrenia is granted.  


REMAND

The Veteran also seeks to reopen his service connection claim for a skin disability, claimed as alopecia areata.  Upon receipt of his claim, he was sent a November 2005 letter from the RO informing him that his prior claim of service connection for a skin disability was denied by VA in April 1993, and that decision had become final.  The RO stated within the November 2005 letter that service connection was denied in 1993 because alopecia areata was noted on his service entrance examination, and therefore pre-existed military service.  The RO also informed the Veteran of the meaning of new and material under pertinent VA laws and regulations.  

In the context of claims to reopen a previously-denied claim, the VCAA notice must include the evidence and information that is necessary to reopen the claim and the evidence and information that is necessary to establish the underlying claim for the benefit sought.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  In the present case, although the Veteran was informed by the RO of the basis for the prior denial, he was not given specific notice of the type of evidence necessary to reopen that claim.  Specifically, he was not informed that, although a skin disability was noted on service entrance, service connection could still be awarded upon submission of evidence of aggravation of this disability during military service.  See 38 U.S.C.A. § 1110.  Aggravation is further defined by VA as a permanent worsening of the disability, beyond the natural progress of the disorder.  38 C.F.R. § 3.306.  Due to this notice deficiency, remand is required to afford the Veteran full and complete notice regarding his pending claim.  

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran and his representative proper notice regarding the evidence required to reopen his service connection claim for a skin disability, claimed as alopecia areata.  He must be provided explanation of the meaning of both "new" and "material" evidence, and a description of the particular type of evidence necessary to substantiate any service connection elements found to be insufficiently shown at the time of the prior final VA denial.  

2.  After undertaking any additional development deemed appropriate, and giving the appellant full opportunity to supplement the record, adjudicate the Veteran's pending claim in light of any additional evidence added to the record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case and be afforded the applicable opportunity to respond before the record is returned to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


